 

Exhibit 10.5

 

AMENDMENT TO

 

AIRLINE OPERATING AGREEMENT AND TERMINAL BUILDING LEASE

 

MINNEAPOLIS-ST. PAUL INTERNATIONAL AIRPORT

 

This Amendment, effective the 29th day of March, 2002, is between the
Metropolitan Airports Commission (“MAC”), a public corporation under the laws of
the State of Minnesota, and Northwest Airlines, Inc. (“Northwest Airlines” or
“AIRLINE”), a corporation organized and existing under the laws of Minnesota and
authorized to do business in the State of Minnesota.

 

WHEREAS, MAC and Northwest Airlines entered into an Airline Operating Agreement
and Terminal Building Lease (“Lease”) effective January 1,1999; and

 

WHEREAS, the parties wish to amend that Lease to incorporate certain terms of an
agreement reached and approved by MAC on June 18, 2001.

 

NOW THEREFORE, in consideration of the foregoing, the parties agree to amend the
Lease as follows:

 

1.        TERM

 

“Article ll-TERM” is hereby replaced with the following language:

 

II.             TERM

 

The term of this Agreement shall begin as of the effective date of this
Agreement and end December 31, 2015 (hereinafter referred to as the “Term”), and
the rents, fees, and charges established in this Agreement shall apply to said
Term.

 

2.        GATES

 

a.      Article IV. H. 2. and Article IV. H. 2. a. regarding SHORT TERM GATES
are hereby amended by striking the clauses “presently not leasing a gate
directly form MAC or not currently providing air service to the Airport.”

 

b.        Article XIII-SUPPLEMENTAL AGREEMENTS” is hereby amended by adding the
following language:

 

F.    CONCOURSES A, B, C & D

 

1.              CONCOURSES A, B & C

 

MAC agrees to lease all gates currently under construction on Concourse C as of
June 18, 2001 (“Phase 2 Gates”) to Northwest Airlines. MAC agrees to lease all
gates on Concourses A and B to Northwest Airlines. Northwest Airlines is
obligated to accommodate other Airlines’ regional propeller aircraft operations
on Concourses

 

1

--------------------------------------------------------------------------------


 

A and B on a per-turn basis at a reasonable charge not to exceed 115% of the
rates and charges being paid by Northwest Airlines. Such charges shall not
require payment for equipment or facilities (e.g. jet bridges) not used by the
Airline being accommodated. Such obligation shall not apply if two gates in the
aggregate on Concourses A and B are fully utilized to accommodate regional
Airline propeller aircraft activity. If Northwest Airlines fails in this
obligation, MAC shall have the right to cancel Northwest Airlines’ lease for up
to two (2) gates (B14 and/or B16).

 

2.              CONCOURSE D - CONTINGENCY GATES

 

In exchange for the lease rights set forth in XIII.F.1 above, as soon as
Northwest Airlines has received beneficial occupancy of the Phase 2 Gates. Gates
D3, D4 and D5, and associated operations space, will be designated as
“Contingency Gates.” MAC may cancel Northwest Airlines’ lease of a Contingency
Gate on 90 days advance written notice and lease that space to a new entrant
Airline, provided that MAC must use its best efforts to convince that Airline to
use existing available facilities including the Humphrey Terminal or other Short
Term Gates at the Lindbergh Terminal, before canceling a Contingency Gate lease.

 

3.      CONTINGENCY FUND

 

“Article VII-CAPITAL EXPENDITURES” is hereby amended by adding the following
language:

 

E.    CONTINGENCY FUND

 

AIRLINE agrees that MAC may establish a Contingency Fund in its capital
improvement program of $50 million per year (in 2001 dollars) for miscellaneous
Capital Projects as determined by MAC. Notwithstanding any other provision of
this Agreement, the Contingency Fund may include at MAC’s discretion projects to
be included in the Airfield Cost Center, and this Agreement shall be deemed to
be AIRLINE’S approval (if required) of any such Capital Project which is paid
for in its entirety from the Contingency Fund without any requirement for
Majority-In-Interest review. This Contingency Fund will begin on January 1, 2010
and expire on December 31, 2015

 

4.     ADDITIONAL TERMS

 

A.            MAC agrees to offer this Lease Amendment to any Airline agreeing
to these amended
terms.

 

B.                Northwest Airlines and MAC agree to cooperatively establish a
joint industry/citizen
group to explore programs and procedures working toward the goal of mitigation
the
impacts caused by aircraft noise.

 

Except as herein amended, all terms, covenants and agreements in the Lease shall
remain in full force and effect.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have signed and executed this Amendment in
duplicate on the dates listed below.

 

Date:

3-29-02

 

METROPOLITAN AIRPORTS COMMISSION

 

 

 

 

 

 

 

By:

/s/ Jeffrey Hamiel

 

 

Jeffrey Hamiel

 

 

Executive Director

 

 

Date:

3-29-02

 

Northwest Airlines, Inc.

 

 

 

 

 

 

 

By:

/s/ James M. Greenwald

 

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF

DAKOTA

)

 

This instrument was acknowledged before me on the 29th day of Mar, 2002, by
Jeffrey Hamiel, Executive Director of the Metropolitan Airports Commission.

 

 

 

Eunice Burnham

 

Notary public

 

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF

DAKOTA

)

 

This instrument was acknowledged before me on the 29th day of Mar, 2002,
by                               on behalf of AIRLINE.

 

 

 

Eunice Burnham

 

Notary public

 

3

--------------------------------------------------------------------------------